81 F.3d 148
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Paul J. BLOOM;  Yvonne Bloom;  Joseph Scott Bloom, Minor,Plaintiffs-Appellants,v.SCHOOL BOARD OF THE COUNTY OF STAFFORD, VIRGINIA;  DorisTorrice, School Board Chairwoman;  Russell Watson,Superintendent;  Andreia Bengier, Director of SpecialEducation Programs;  Virginia Department of Education,Defendants-Appellees.
No. 95-2569.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 21, 1996.Decided:  March 29, 1996.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.   T.S. Ellis, III, District Judge.  (CA-95-661-A)
Paul J. Bloom, Yvonne Bloom, Joseph Scott Bloom, Appellants Pro Se.  Kathleen Shepherd Mehfoud, HAZEL & THOMAS, P.C., Richmond, VA;  Alison Paige Landry, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, VA, for Appellees.
E.D.Va.
DISMISSED.
Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellants appeal from the district court's order declining to assert jurisdiction over this action pursuant to the Individuals with Disabilities Education Act. 20 U.S.C.A. §§ 1400-1485 (West 1990 & Supp.1995).   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we deny leave to proceed in forma pauperis and dismiss on the reasoning of the district court.   Bloom v. School Bd. Stafford, No. CA-95-661-A (E.D.Va. Aug. 15, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED